Citation Nr: 0528897	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for congential partial 
ankylosis of L3 and L4, with spondylosis at L1-2 and L4-5.  

2.  Evaluation of mechanical low back strain, intermittent, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from July 1968 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the issues on appeal.  


FINDINGS OF FACT

1.  Partial ankylosis involving L3 and L4 with spondylosis 
predominantly at L1-L2 and L4-L5 is attributable to service.  

2.  The veteran does not have unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Partial ankylosis involving L3 and L4 with spondylosis 
predominantly at L1-L2 and L4-L5 was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.304 (2005).

2.  The criteria for a rating in excess of 20 percent for 
service-connected low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2004 letter from the RO to the claimant.  VCAA does not 
impose a duty to notify for "downstream" issues on which a 
notice of disagreement has been filed, such as the rating 
assigned in this case following a grant of service 
connection, which applies here.  VAOPGCPREC 08-03.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
 Although the representative contends that the veteran was 
not adequately notified of how his back disability was rated, 
the Board finds that this is not the case.  They point to the 
fact that the assigned rating was made under Diagnostic Code 
5237 which is an inappropriate diagnostic code.  Diagnostic 
Code 5237 is the code for lumbosacral strain which is an 
appropriately considered code in this case.  In addition, the 
statement of the case and supplemental statement of the case 
show that the veteran has been rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which was 
proper (Diagnostic Code 5237 comes under this rating 
formula).  Thus, this argument has no merit.  They argue that 
due to that alleged deficiency, the veteran was not able to 
adequately argue his claim.  The pertinent information was 
clearly set forth in the aforementioned VA documents.  The 
veteran and his representative have been provided ample 
opportunity to argue the claim on appeal.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's VA treatment records are in the 
file, as well as his private records.  He was provided a VA 
Examination, which included opinions as to the etiology of 
the claimed disorders, as well as findings as to the current 
severity.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Although the veteran served in combat, he does not 
claim that his alleged back disability was incurred therein.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  With a 
condition first diagnosed after service, such as this, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that on May 23, 1970, the 
veteran fell from a ship during a replenishment at sea 
operation.  He had on a life preserver and was recovered by a 
rescue swimmer.  Thereafter, the veteran was referred to a 
psychiatric consult.  The veteran did not complain of any 
spine injury.  No spine injury was treated or diagnosed.  In 
August 1970, the veteran was afforded a VA separation 
examination which was negative for spine disease or injury.  

In May 2004, the claim of service connection for a back 
disability was received.  

In support of his claim, VA and private medical records were 
received.  In February 2004, the veteran was seen with a 
complaint of low back pain after he had lifted furniture.  

In March 2004, the veteran was seen at the Bainbridge-Sextro 
Orthopaedic Clinic.  The veteran reported his history of 
falling from a ship during service.  He reported that he had 
had back pain and discomfort.  A physical examination and 
testing were performed.  The impression was that the veteran 
had back pain and suspected ankylosing spondylitis.  It was 
the physician's opinion that based upon a reasonable medical 
certainty, that the veteran's current back condition was as 
likely as not the result of the incident where the veteran 
fell into the sea while in military service.  

Thereafter, VA records dated in April 2004 note that he was 
referred after his private physician suspected ankylosing 
spondylitis.  X-rays confirmed partial ankylosis involving L3 
and L4.  

In July 2004, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran's history of having 
fallen off a ship was noted.  The examiner indicated that 
there was no treatment for back complaints at that time.  The 
veteran reported that he had had back pain for years.  
Physical examination was performed which resulted in 
diagnoses of mechanical low back strain, intermittent; and 
congenital partial ankylosis of L3 and L4 with spondylosis at 
L1-L2 and L4-L5.  With regard to mechanical low back strain, 
the examiner stated that it was as likely as not due to the 
fall from the ship in service.  However, the examiner opined 
that the ankylosing spondylitis did not appear to be caused 
by trauma.  It was noted that a current review of the 
disorder, generally, stated that the exact cause was unknown 
and that there was a major relationship between the HALB-27 
antigen and some bacterial items which might play a role in 
triggering ankylosing spondylitis or a family history of 
this.  The examiner noted that reliable medical web sites 
were consulted.  

In October 2004, a letter was received from the Bainbridge-
Sextro Orthopaedic Clinic.  It was noted that the veteran's 
x-rays showed a positive HLAB-27 and he had a bamboo spine 
type x-ray which were both consistent with ankylosing 
spondylitis.  It was stated that the veteran had a back 
injury during military service and it was as likely as not 
contributory to his current back symptoms and was aggravating 
his back.  

In this case, there are differing medical opinions regarding 
the etiology of the veteran's ankylosing spondylitis.  The 
private examiner did not have access to the claims file; 
however, the veteran was competent to report that he fell 
from a ship and his account of the incident is consistent 
with the service medical records.  The VA examiner had access 
to the claims file and determined that the ankylosing 
spondylitis was not related to the inservice trauma.  In sum, 
both physicians are competent to provide probative medical 
opinions.  They both relied on the exact same medical 
history.  VA has accepted that the fall from the ship caused 
a back disability, mechanical low back pain.  It appears that 
the VA examiner concluded that this back disability was 
congenital and likely due to other causes, although the exact 
cause was not determined and this conclusion was based on 
information from medical web sites.  In fact, the VA examiner 
stated the cause is unknown, which at least leaves open the 
possibility the condition is due to trauma.  The private 
physician treats orthopedic disabilities.  His conclusion was 
that the fall as likely as not caused the partial ankylosing 
spondylitis.  

The Board finds that the evidence is in relative equipoise.  
As such, the benefit of the doubt must be afforded to the 
veteran.  Accordingly, service connection for partial 
ankylosis involving L3 and L4 with spondylosis predominantly 
at L1-L2 and L4-L5 is warranted.  

Evaluation

As noted, the representative disagrees with the assignment of 
Diagnostic Code 5237 to the veteran's disability.  Assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case", Butts v. Brown, 5 Vet. App. 
532, 538 (1993), and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board finds that Diagnostic Code 5237, for strain, is 
appropriate for the veteran's condition.  Regardless, whether 
the disability is evaluated under that code, or under 
Diagnostic Code 5240 for Ankylosing spondylitis, all back 
disabilities except intervertebral disc syndrome are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The veteran has not been diagnosed with 
intervertebral disc syndrome, and there is no medical 
evidence suggesting his disability would be better evaluated 
under that code.

In February 2004, VA records reflect that the veteran 
reported having low back pain after lifting furniture.  
Physical examination revealed tenderness over the lumbosacral 
region.  Range of motion of the spine was normal.

In March 2004, the veteran was seen at the Bainbridge-Sextro 
Orthopaedic Clinic.  At that time, the veteran reported that 
he did not have any loss of bowel or bladder control.  He 
reported that periodically, his back disability caused a lot 
of spasm and he would be sore and uncomfortable.  Currently, 
he was reporting having spasm on the right side around the 
iliac crest.  Physical examination reveled tenderness over 
the S1 joints on the right more so than on the left.  Forward 
flexion showed that fingertips came to within 6-8 inches of 
the floor, lateral bending was to 10 degrees, hyperextension 
was to 5 degrees.  Deep tendon reflexes at the knees and 
ankles were 2+ and equal and there was no weakness toe 
extensor.  Straight leg raising was negative at 90 degrees. 
Rotation of the hips were free and easy.  Faber's test really 
did not appear to create a great deal of pain.  

In April 2004, the veteran again reported to VA that he had 
low back pain.  Physical examination revealed tenderness in 
the lumbar paraspinal region.  Flexion of the spine was 
limited to 60 degrees.  

In July 2004, the veteran was afforded a VA examination.  The 
veteran reported that he had back pain for a number of days 
each week and he used muscle relaxants.  Flare-ups occurred 
every few months, but they could last about a week.  Also, he 
indicated that he had to avoid lifting and running.  He 
stated that he did not miss work because of his back.  The 
veteran denied having any weight loss, fever, malaise, 
dizziness, bladder or bowel complaints, numbness or tingling, 
or shooting pains down the lower extremities.  The veteran 
walked unaided.  He did not use any devices.  He could walk 
greater than 100 yards, he did not appear unsteady, and there 
were no falls.  He denied having incapacitating episodes of 
back pain or periods of bedrest ordered by a physician in the 
last 12 months.  

Physical examination revealed that the veteran could forward 
flex his trunk from zero to 75 degrees and could not go any 
further.  Posterior extension was performed from zero to 25 
degrees.  Lateral flexion was from zero to 30 degrees in both 
directions.  Lateral rotation was from zero to 30 degrees in 
both directions.  The veteran performed flexion and posterior 
extension with mild difficulty.  The musculature of the back 
seems strong and the veteran had no postural abnormalities 
nor any fixed deformities.  He ambulated without difficulty, 
deep tendon reflexes were 2+/4 in both lower extremities, and 
ankle jerks were present and equal as well as symmetrical 
bilaterally.  No paresthesias were noted.  It was noted that 
x-rays, as previously indicated, had shown probable 
congenital partial ankylosis involving L3 and L4 with 
spondylosis predominantly at L1-L2 and L4-L5.  With regard to 
DeLuca, the examiner stated that on flexion, pain began at 50 
degrees, but he could flex to 70 degrees and then had to stop 
due to pain.  The veteran exhibited mild weakness and mild 
fatigability, but no incoordination.  It was noted that the 
veteran denied any distribution of pain and most of his pain 
was across the mid to lower back.  The examiner stated that 
additional limitation due to flare-ups could not be 
determined.  The veteran had minimal painful motion, but no 
spasm or weakness.  He had some tenderness across the mid to 
lower back.  There were no neurological findings.  There were 
no incapacitating episodes for the last 12 months.  The 
examiner indicated that the veteran had minimal functional 
impairment because of his back because he avoided strenuous 
activities.  

In October 2004, the veteran was again seen at Bainbridge-
Sextro Orthopaedic Clinic.  At that time, the veteran flexed 
forward until his fingertips were 5 inches from the floor, 
which was flexion to about 80 degrees.  He had normal lumbar 
lordosis.  He had no dorsal kyphosis.  His lateral bending 
was 30 degrees, bilaterally.  Rotation was 30 degrees.  He 
had normal deep tendon reflexes both patellar and ankle 
bilaterally.  He had no hard signs for sciatic nerve root 
irritation.  He had no sciatic notch tenderness on either 
side.  He had no muscle spasm.  He had no point tenderness.  
His x-rays were indicated, as previously noted.  It was 
indicated that the veteran was taking anti-inflammatories and 
pain medication when his symptoms flared-up.  Currently, he 
was relatively symptom free.  

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the veteran's back condition, the 
Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  In this case, the disability has not 
significantly changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the diagnostic 
codes pertinent to back disorders.  According to that 
renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
They all come under the general ratings for diseases and 
injuries of the spine.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).  The veteran's claim was filed after these 
changes were made, thus, the amended code alone is for 
consideration.  

The veteran is not service-connected for any neurologic 
disorder nor does the record show that he has such 
impairment.  Thus, as noted above, a rating based on 
incapacitating episodes due to intervertebral disc syndrome 
is not for application.  

The current 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  

A 100 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2005).  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The veteran is currently receiving a 20 percent rating.  In 
order for a higher 40 percent rating to be warranted, the 
evidence would have to show that the veteran had unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  


The veteran does not have a cervical spine disorder.  His 
forward flexion of the lumbar spine has been beyond 30 
degrees for the entire appeal period even considering the 
directives of DeLuca.  While he has some pain on motion, he 
nevertheless can move his thoracolumbar spine further than 30 
degrees.  The veteran has partial ankylosis of L3 and L4, but 
he does not have favorable ankylosis of the entire 
thoracolumbar spine.  The competent evidence shows that he 
does not have any difficulty walking; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurological symptoms due to nerve root stretching.  In 
addition, the veteran does not have any associated objective 
neurological abnormalities, including but not limited to 
bowel or bladder impairment.  Rather, the competent evidence 
shows that he does not have these impairments.  

In light of the foregoing, a higher rating is not warranted 
in this case.  In reaching this decision, the Board has 
considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for partial ankylosis involving L3 and L4 
with spondylosis predominantly at L1-L2 and L4-L5 is granted.  

A rating in excess of 20 percent for service-connected low 
back disability is denied.  



____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


